UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                _____________

                                     No. 11-2224
                                    _____________

                                  GABRIEL BUSA,
                                              Appellant

                                           v.

             TOWNSHIP OF GLOUCESTER; MAYOR AND COUNCIL
             OF THE TOWNSHIP OF GLOUCESTER; DAVID MAYER
                            _______________

                   On Appeal from the United States District Court
                           for the District of New Jersey
                               (D.C. No. 10-cv-1396)
                       District Judge: Hon. Joseph E. Irenas
                                 _______________

                      Submitted Under Third Circuit LAR 34.1(a)
                                  January 13, 2012

       Before: McKEE, Chief Judge, FUENTES, and JORDAN, Circuit Judges.

                                  _______________

                           ORDER AMENDING OPINION
                               _______________

     IT IS ORDERED that the above captioned opinion, filed January 23, 2012, be
amended as follows:

Page 6, the second paragraph, sentence beginning “The Director in the Township …”
shall deleted and replaced with:

             The Director in the Township of Gloucester also “[d]evelops,
             administers, and implements a variety of public works
             programs” (id.), supervises employees (Busa Dep. Tr. 48:10-
             11, App. at 123), is responsible for the divisions of streets,
           sanitation, and parks and playgrounds, and submits budget
           requests to the Mayor, see N.J. Stat. Ann. § 40:69A-45.


                                            /s/ Kent A. Jordan
                                            Circuit Judge

DATED: January 31, 2012




                                        2